Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 13, 2016.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-16-00576-CR



                  IN RE BRETT DAVID BOGUS, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1433472

                       MEMORANDUM OPINION

      On July 20, 2016, relator Brett David Bogus filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. Relator names as respondents the Honorable Susan Brown,
Administrative Judge of the Criminal Courts Division, Harris County, and the
Honorable Stacey Bond, presiding judge of the 176th District Court of Harris
County.
      Relator complains that respondents failed to appoint relator effective appellate
counsel for his appeal from his conviction for theft. On August 5, 2016, the trial
court held a hearing on relator’s request for new counsel. In written findings of fact,
the trial court found that relator’s former appellate counsel “ha[d] become physically
unable to practice law due to a medical event.” The trial court signed an order
appointing new counsel to represent relator in his appeal pending in this court,
thereby rendering moot relator’s request for relief concerning the appointment of
new appellate counsel.

      Relator further asks this court to reverse his conviction and render judgment
of acquittal due to alleged violations of the United States Constitution and the Texas
Constitution. Relator is requesting habeas corpus relief. The courts of appeals have
no original habeas-corpus jurisdiction in criminal matters. In re Ayers, No. 14-16-
00274-CR, — S.W.3d —, 2016 WL 1533747, at *1 (Tex. App.—Houston [14th
Dist.] Apr. 14, 2016, orig. proceeding). Original jurisdiction to grant a writ of habeas
corpus in a criminal case is vested in the Texas Court of Criminal Appeals, the
district courts, the county courts, or a judge in those courts. Tex. Code Crim. Proc.
Ann. art. 11.05 (West 2015); Ayers, 2016 WL 1533747, at *1. Therefore, this court
is without jurisdiction to consider relator’s petition requesting habeas corpus relief.

      Accordingly, we dismiss relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                           2